  Case 21-30120-KRH                          Doc 7 Filed 01/21/21 Entered 01/22/21 00:17:42                                          Desc Imaged
                                                  Certificate of Notice Page 1 of 5
Information to identify the case:
Debtor 1                 James L. Johnson                                                       Social Security number or ITIN     xxx−xx−7274

                         First Name   Middle Name    Last Name                                  EIN    _ _−_ _ _ _ _ _ _
Debtor 2                 Doris L. Johnson                                                       Social Security number or ITIN     xxx−xx−8272
(Spouse, if filing)
                         First Name   Middle Name    Last Name                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Eastern District of Virginia
                                                                                                Date case filed for chapter 13 1/15/21
Case number:          21−30120−KRH

Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                    12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                               About Debtor 1:                                              About Debtor 2:
1. Debtor's full name                          James L. Johnson                                             Doris L. Johnson

2. All other names used in the
   last 8 years
                                               7827 Mill River Ct.                                          7827 Mill River Ct.
3. Address                                     Chesterfield, VA 23832                                       Chesterfield, VA 23832
                                               Franklin Jay Murphy Pepper                                   Contact phone 804−874−3137
4. Debtor's  attorney
   Name and address
                                               F. J. Murphy Pepper, P.C.
                                               4106 Waterswatch Drive
                                                                                                            Email: murphy_pepper@yahoo.com

                                               Midlothian, VA 23113

5. Bankruptcy trustee                          Suzanne E. Wade                                              Contact phone (804) 775−0979
      Name and address                         341 Dial 877−996−8484 Code 2385911
                                               7202 Glen Forest Drive, Ste. 202                             Email: ecfsummary@ch13ricva.com
                                               Richmond, VA 23226




                                                                                                                              For more information, see page 2 >
Official Form 309I Notice of Chapter 13 Bankruptcy Case [b309ivOct18.jsp]                                                                                 page 1
  Case 21-30120-KRH                          Doc 7 Filed 01/21/21 Entered 01/22/21 00:17:42                                                 Desc Imaged
                                                  Certificate of Notice Page 2 of 5
Debtor James L. Johnson and Doris L. Johnson                                                                                          Case number 21−30120−KRH

6. Bankruptcy clerk's office                                                                                       For the Court:

    Documents in this case may be              701 East Broad Street                                               Clerk of the Bankruptcy Court:
    filed at this address. You may             Richmond, VA 23219                                                  William C. Redden
    inspect all records filed in this
    case at this office or online at           Hours open Monday − Friday, 9:00 AM − 4:00                          Date: January 19, 2021
    https://pacer.uscourts.gov.                PM ET, except on holidays.

   McVCIS 24−hour case                         Contact phone 804−916−2400
   information:
   Toll Free 1−866−222−8029
7. Meeting of creditors                      March 4, 2021 at 09:00 AM                                          Location:
    Debtors must attend the meeting to                                                                          For telephonic 341 creditors meeting, dial−in
    be questioned under oath. In a joint                                                                        contact information see 341, notice, section 5.
                                             The meeting may be continued or adjourned to a later               For updates, see, www.vaeb.uscourts.gov
    case, both spouses must attend.          date. If so, the date will be on the court docket.
    Creditors may attend, but are not
    required to do so.
8. Deadlines                                  Deadline to file a complaint to challenge                                Filing deadline: May 3, 2021
    The bankruptcy clerk's office must        dischargeability of certain debts:
    receive these documents and any
    required filing fee by the following
    deadlines.                                You must file:
                                              • a motion if you assert that the debtors are
                                                 not entitled to receive a discharge under
                                                 U.S.C. § 1328(f) or
                                              • a complaint if you want to have a particular
                                                 debt excepted from discharge under
                                                 11 U.S.C. § 523(a)(2)or (4).
                                              Deadline for all creditors to file a proof of claim                      Filing deadline: March 26, 2021
                                              (except governmental units):
                                              Deadline for governmental units to file a proof of                       Filing deadline: July 14, 2021
                                              claim:


                                              Deadlines for filing proof of claim:
                                               A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                              www.uscourts.gov or any bankruptcy clerk's office.
                                              If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                              a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                              Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                              claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                              For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                              including the right to a jury trial.


                                              Deadline to file an Objection to a Proof of Claim is 90 days after the deadline set forth
                                              above to file a Proof of Claim.


                                              Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                              The law permits debtors to keep certain property as                                           conclusion of the
                                              exempt. If you believe that the law does not authorize                                        meeting of creditors
                                              an exemption claimed, you may file an objection.




                                                                                                                                     For more information, see page 3 >
Official Form 309I Notice of Chapter 13 Bankruptcy Case [b309ivOct18.jsp]                                                                                        page 2
  Case 21-30120-KRH                         Doc 7 Filed 01/21/21 Entered 01/22/21 00:17:42                                               Desc Imaged
                                                 Certificate of Notice Page 3 of 5
Debtor James L. Johnson and Doris L. Johnson                                                                                       Case number 21−30120−KRH

9. Filing of Chapter 13 Plan                 Local Rule 3015−2 requires attorney for debtor(s) or pro se debtor(s) to serve the Chapter 13 Plan and Related
   and Related Motions and                   Motions on creditors and interested parties. Objections must be filed not later than 7 days prior to the date set
                                             for the confirmation hearing. If no objections are timely filed, there will be no confirmation hearing. Timely
   Hearing on Confirmation                   filed objections will be heard at the confirmation hearing scheduled to be held:

                                             March 24, 2021 at 11:10 AM,

                                             Location: Judge Huennekens − Courtroom, U. S. Bankruptcy Court, 701 E. Broad St., Rm. 5000,
                                             Richmond, VA 23219
10. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                   extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                              any questions about your rights in this case.
11. Filing a chapter 13                       Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                           according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                              plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you later, and if the
                                              confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                              debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                              court orders otherwise.
12. Exempt property                          The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                             distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                             exempt. You may inspect that list at the bankruptcy clerk's office or online at https://pacer.uscourts.gov. If you
                                             believe that the law does not authorize an exemption that debtors claimed, you may file an objection by the
                                             deadline.
13. Discharge of debts                        Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                              However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                              are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                              as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                              523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                              If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                              must file a motion.
14. Local Rule Dismissal                      Case may be dismissed for failure to timely file lists, schedules and statements, to attend meeting of creditors,
    Warning                                   or for failure to timely file a Chapter 13 plan. (Local Bankruptcy Rules 1007−1, 1007−3, 2003−1, and 3015−2.)
                                              Trustee may at the meeting give notice of intention to abandon property burdensome or of inconsequential
                                              value or intent to sell nonexempt property that has an aggregate gross value less than $2,500. Objections
                                              thereto must be filed pursuant to Local Bankruptcy Rules 6004−2 and 6007−1.
15. Manner of Payment of Fees Exact Change Only accepted for cash payment of fees and services. Payment may also be made by
                                             non−debtor's check, money order, cashier's check or a 'not to exceed check' made payable to Clerk, U.S.
                                             Bankruptcy Court, or any authorized non−debtor's credit card.
Electronic bankruptcy notices are delivered faster than the U.S. Mail if you have a PC with Internet connection or a Fax machine. For more information,
go to bankruptcynotices.uscourts.gov or call, toll free: 877−837−3424. Case/docket information available on Internet @ www.vaeb.uscourts.gov

ATTENTION DEBTORS: Receive your court notices and orders by email through the DeBN. Same−day delivery. Convenient Access. Free. For more
information and to download the request form, go to www.vaeb.uscourts.gov and select the Debtor Electronic Bankruptcy Noticing link from the
ATTENTION DEBTORS DeBN banner.




Official Form 309I Notice of Chapter 13 Bankruptcy Case [b309ivAug19.jsp]                                                                                    page 3
       Case 21-30120-KRH                      Doc 7 Filed 01/21/21 Entered 01/22/21 00:17:42                                            Desc Imaged
                                                   Certificate of Notice Page 4 of 5
                                                              United States Bankruptcy Court
                                                               Eastern District of Virginia
In re:                                                                                                                 Case No. 21-30120-KRH
James L. Johnson                                                                                                       Chapter 13
Doris L. Johnson
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 0422-7                                                  User: ramirez-l                                                             Page 1 of 2
Date Rcvd: Jan 19, 2021                                               Form ID: 309I                                                             Total Noticed: 23
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 21, 2021:
Recip ID                   Recipient Name and Address
db/jdb                 +   James L. Johnson, Doris L. Johnson, 7827 Mill River Ct., Chesterfield, VA 23832-9238
tr                     +   Suzanne E. Wade, 341 Dial 877-996-8484 Code 2385911, 7202 Glen Forest Drive, Ste. 202, Richmond, VA 23226-3770
15559437               +   CJW Medical, P.O. Box 13620, Richmond, VA 23225-8620
15559439               +   Fedloan, Attn: Bankruptcy, Po Box 69184, Harrisburg, PA 17106-9184
15559441               +   Freedom Mortgage Corporation, Attn: Bankruptcy, 907 Pleasant Valley Ave, Ste 3, Mt Laurel, NJ 08054-1210
15559444               +   NTB/CBSD, Citi Corp Credit Services Centralized Ba, Po Box 20507, Kansas City, MO 64195-0507
15559446               +   Rva Fin Fcu, Attn: Bankruptcy Dept, 1700 Robin Hood Rd, Richmond, VA 23220-1012
15561170               +   US Attorney, 919 E Main St, Ste 1900, Richmond, VA 23219-4622

TOTAL: 8

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
aty                        Email/Text: murphy_pepper@yahoo.com
                                                                                        Jan 20 2021 07:21:00      Franklin Jay Murphy Pepper, F. J. Murphy Pepper,
                                                                                                                  P.C., 4106 Waterswatch Drive, Midlothian, VA
                                                                                                                  23113
15559434               + EDI: CAPITALONE.COM
                                                                                        Jan 20 2021 11:53:00      Capital One, Attn: Bankruptcy, Po Box 30285,
                                                                                                                  Salt Lake City, UT 84130-0285
15559435               + Email/PDF: HCABKNotifications@resurgent.com
                                                                                        Jan 20 2021 07:31:42      Chippenham Hospital, P.O. Box 99400, Louisville,
                                                                                                                  KY 40269-0400
15559436               + EDI: CITICORP.COM
                                                                                        Jan 20 2021 11:53:00      Citibank/Best Buy, Citicorp Credit
                                                                                                                  Srvs/Centralized Bk dept, Po Box 790034, St
                                                                                                                  Louis, MO 63179-0034
15559438               + Email/PDF: creditonebknotifications@resurgent.com
                                                                                        Jan 20 2021 07:33:54      Credit One Bank, Attn: Bankruptcy Department,
                                                                                                                  Po Box 98873, Las Vegas, NV 89193-8873
15559440               + Email/Text: bankruptcynotices@fifsg.com
                                                                                        Jan 20 2021 07:23:00      First Investors Financial Services, Attn:
                                                                                                                  Bankruptcy, 380 Interstate North Parkway, Suite
                                                                                                                  300, Atlanta, GA 30339-2222
15559442                   EDI: IRS.COM
                                                                                        Jan 20 2021 11:53:00      IRS Centralized Insolvency Ope, Box 7346,
                                                                                                                  Philadelphia, PA 19101-7346
15559443               + Email/Text: netcreditbnc@enova.com
                                                                                        Jan 20 2021 07:24:13      NetCredit, Attn: Bankruptcy, 175 W. Jackson
                                                                                                                  Blvd, Ste 1000, Chicago, IL 60604-2863
15559445               + EDI: AGFINANCE.COM
                                                                                        Jan 20 2021 11:53:00      OneMain Financial, Attn: Bankruptcy, Po Box
                                                                                                                  3251, Evansville, IN 47731-3251
15559447               + EDI: RMSC.COM
                                                                                        Jan 20 2021 11:53:00      Syncb/Generac Consumer, Attn: Bankruptcy, Po
                                                                                                                  Box 965064, Orlando, FL 32896-5064
15559448               + EDI: RMSC.COM
                                                                                        Jan 20 2021 11:53:00      Syncb/HSN, Attn: Bankruptcy, Po Box 965060,
                                                                                                                  Orlando, FL 32896-5060
15559449               + EDI: RMSC.COM
                                                                                        Jan 20 2021 11:53:00      Synchrony Bank/ JC Penneys, Attn: Bankruptcy,
                                                                                                                  Po Box 965064, Orlando, FL 32896-5064
       Case 21-30120-KRH                     Doc 7 Filed 01/21/21 Entered 01/22/21 00:17:42                                      Desc Imaged
                                                  Certificate of Notice Page 5 of 5
District/off: 0422-7                                               User: ramirez-l                                                         Page 2 of 2
Date Rcvd: Jan 19, 2021                                            Form ID: 309I                                                         Total Noticed: 23
15559450                  + EDI: RMSC.COM
                                                                                   Jan 20 2021 11:53:00     Synchrony Bank/Lowes, Attn: Bankruptcy, Po
                                                                                                            Box 965060, Orlando, FL 32896-5060
15559451                    Email/Text: bknotice@upgrade.com
                                                                                   Jan 20 2021 07:22:00     Upgrade, Inc., 275 Battery Street, 23rd Floor, San
                                                                                                            Francisco, CA 94111-0000
15559452                  + EDI: WFFC.COM
                                                                                   Jan 20 2021 11:53:00     Wells Fargo Bank NA, Attn: Bankruptcy, 1 Home
                                                                                                            Campus Mac X2303-01a, Des Moines, IA
                                                                                                            50328-0001

TOTAL: 15


                                                     BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                    NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 21, 2021                                         Signature:          /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 16, 2021 at the address(es) listed
below:
Name                               Email Address
Franklin Jay Murphy Pepper
                                   on behalf of Joint Debtor Doris L. Johnson murphy_pepper@yahoo.com

Franklin Jay Murphy Pepper
                                   on behalf of Debtor James L. Johnson murphy_pepper@yahoo.com

John P. Fitzgerald, III
                                   USTPRegion04.RH.ECF@usdoj.gov

Suzanne E. Wade
                                   ecfsummary@ch13ricva.com trustee@ch13ricva.com;fred@cmc13.net


TOTAL: 4
